935 So.2d 593 (2006)
Terry Williams BROWN, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D05-3421, 1D05-3422.
District Court of Appeal of Florida, First District.
August 8, 2006.
Nancy A. Daniels, Public Defender, and John B. Kelly, III, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Affirmed. See Brannon v. State, 850 So.2d 452, 456 (Fla.2003) ("[T]he failure to preserve a fundamental sentencing error by motion under rule 3.800(b) or by objection during the sentencing hearing forecloses *594 [the appellant] from raising the error on direct appeal."); Jones v. State, 876 So.2d 642, 645 (Fla. 1st DCA 2004) ("Sentencing errors are not reviewable on direct appeal unless they are preserved in the trial court, either by timely objection at sentencing or by a timely filed motion pursuant to Florida Rule of Criminal Procedure 3.800(b).").
ERVIN, BENTON, and BROWNING, JJ., concur.